Order modified by striking out the third ordering paragraph and by amending the second ordering paragraph by striking out the words “ and it is further ” and by inserting in place thereof “ such inspection and survey and the taking of pictures to be made on the same occasion at a time to be agreed upon between the parties or in case of failure to agree, by the order of the Special Term,” and as modified affirmed, without costs of this appeal to either party. Memorandum: The third paragraph is stricken out because it does not seek to discover facts but merely names of possible witnesses and this we deny in our discretion. (Gavin v. New York Contracting Co., 122 App. Div. 643; Nocito v. Acierno, Id. 45.) All concur. (The order grants a motion to examine party before trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.